
	
		II
		112th CONGRESS
		1st Session
		S. 387
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mrs. Boxer (for herself,
			 Mr. Burr, and Mrs. Gillibrand) introduced the following bill;
			 which was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to provide
		  flexible spending arrangements for members of the uniformed services, and for
		  other purposes.
	
	
		1.Flexible spending
			 arrangements for the uniformed services
			(a)Flexible
			 spending arrangements
				(1)In
			 generalChapter 3 of title 37, United States Code, is amended by
			 adding at the end the following new section:
					
						213.Flexible
				spending arrangements
							(a)Flexible
				spending arrangements for the uniformed services(1)Not later than 180 days
				after the date of the enactment of this section, each Secretary concerned shall
				establish procedures to implement flexible spending arrangements with respect
				to basic pay under section 204 of this title for health care and dependent care
				on a pre-tax basis in accordance with regulations prescribed under sections
				106(c) and 125 of the Internal Revenue Code of 1986.
								(2)In establishing the procedures
				required by paragraph (1), each Secretary concerned shall consider life events
				of members of the uniformed services that are unique to them as members of the
				uniformed services, including changes relating to permanent changes of duty
				station and deployments to overseas contingency operations.
								(b)Deductions not
				prohibited for enlisted membersSection 701(c) of this title,
				relating to assignment of the pay of an enlisted member, may not be construed
				to prohibit or invalidate the arrangements authorized by this section with
				respect to the pay or compensation of an enlisted
				member.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 3 of
			 such title is amended by inserting after the item relating to section 204 the
			 following new item:
					
						
							213. Flexible spending
				arrangements.
						
						.
				(b)Implementation
			 and source of funds
				(1)ImplementationEach
			 Secretary concerned shall establish the procedures required by section 213(a)
			 of such title, as added by subsection (a)(1), not later than 180 days after the
			 date of the enactment of this Act.
				(2)Source of
			 fundsTo cover the cost of establishing the procedures described
			 in paragraph (1), each Secretary concerned shall use funds otherwise available
			 for the operation of the Office of that Secretary.
				(3)Secretary
			 concerned definedIn this subsection, the term Secretary
			 concerned has the meaning given such term in section 101 of such
			 title.
				(c)Review of applicability to members of
			 reserve components of the uniformed services
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees recommendations on the
			 advisability of authorizing flexible spending arrangements as described in such
			 section 213(a), for pay received as a member of a reserve component of the
			 uniformed services other than under section 204 of such title.
				(2)Congressional
			 defense committees definedIn this subsection, the term
			 congressional defense committees has the meaning given such term
			 in section 101(a) of title 10, United States Code.
				
